Order entered December 20, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00937-CV

          IN THE INTEREST OF S.M.G. AND A.I.G., CHILDREN

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-21-04677

                                      ORDER

      Before the Court is appellant’s December 19, 2022 motion for a sixteen-day

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than January 4, 2023.


                                               /s/   KEN MOLBERG
                                                     JUSTICE